
	
		II
		112th CONGRESS
		2d Session
		S. 3653
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2012
			Ms. Klobuchar (for
			 herself, Mr. Boozman,
			 Mr. Franken, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To improve the training of child protection
		  professionals.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Child Protection Training
			 Act.
		2.Establishment of
			 regional training centers
			(a)Regional
			 training centersThe Attorney General through the Office of
			 Juvenile Justice and Delinquency Prevention shall establish a program to
			 sustain at least 4 university, college, or community college affiliated
			 regional training centers in coordination with the National Child Protection
			 Training Center.
			(b)ResponsibilitiesThe
			 regional training centers shall—
				(1)develop model
			 undergraduate curricula on recognizing and responding to cases of child
			 maltreatment that is inter-disciplinary and that, at a minimum, consists of a
			 3-course certificate program or minor degree;
				(2)develop model
			 graduate curricula on recognizing and responding to cases of child maltreatment
			 for medical schools, law schools, seminaries, and other institutions of higher
			 education that instruct students likely to become child protection
			 professionals or other professionals required by law to report cases of child
			 maltreatment;
				(3)after approval by
			 the Attorney General, disseminate model undergraduate and graduate child
			 maltreatment curricula to community colleges, colleges, universities, law
			 schools, medical schools, and other institutions of higher education;
				(4)develop
			 laboratory training facilities that include mock houses, medical
			 facilities, courtrooms, and forensic interview rooms that allow for simulated,
			 interactive, and intensive training of undergraduate or graduate students
			 preparing for child protection careers as well as for training child protection
			 professionals currently in the field (including child protection workers, child
			 protection attorneys, medical and mental health professionals, law enforcement
			 officers, forensic interviewers, and other professionals who work directly with
			 maltreated children);
				(5)assist
			 communities in developing evidence-based prevention programs; and
				(6)assist States in
			 developing and maintaining forensic interview training programs.
				
